Citation Nr: 1452199	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-00 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a schizoaffective disorder, claimed as an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1970 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned in July 2011.  A transcript of the hearing was created and associated with the claims file.  

This claim was previously remanded by the Board in July 2012 for a VA examination and opinion.  The requirements of the remand were fulfilled and the case was properly returned to the Board.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  Some of the Veteran's VA outpatient treatment records are in the Veterans Benefits Management System.  


FINDING OF FACT

The evidence of a nexus between the Veteran's schizoaffective disorder and his service is at least in equipoise.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, a schizoaffective disorder was incurred during his active duty service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  As the Board is granting entitlement to service connection for a schizoaffective disorder, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Merits of the Claim

Generally, to establish service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service records reveal that at his March 1970 enlistment examination he was clinically evaluated as psychiatrically normal.  Service treatment records from April and May 1970 note that the Veteran was passive aggressive, but a passive aggressive personality disorder was not diagnosed.  In May 1970, it was noted that the appellant was in the correctional custody platoon.  Significantly, no in-service examiner diagnosed a mental illness.  The Veteran was discharged under honorable conditions.  

Since service, the Veteran has had a history of and treatment for variously diagnosed mental disorders.  Dr. E.J.P. treated the Veteran for posttraumatic stress disorder (PTSD), schizoaffective disorder, and generalized anxiety.  He opined in a March 2010 letter that it was more than likely that all of these stem from the Veteran's time in service during the 1970's.  He noted his confidence that the Veteran was suffering long-term effects that started in service.  

In May 2010, Dr. S.R., a VA psychiatrist with the Orlando VA outpatient clinic, reported treating the Veteran for a schizoaffective disorder since June 2009.  She noted his current symptoms and that the Veteran denied mental illness prior to his service, beginning only in basic training.  She opined that the Veteran's "mental illness is most likely than not related to the stressful experience during his military tour."  

The Veteran was afforded a VA examination in June 2012.  There, the examiner diagnosed a recurrent major depressive disorder with severe psychotic features, polysubstance abuse in sustained full remission, and a personality disorder not otherwise specified.  The Veteran was noted to report that he began to hear voices about four weeks after entering basic training.  The examiner noted that although there was no history of mental illness before service, the Veteran's behavior was consistent with antisocial behavior, including delinquent behavior and substance abuse.  She opined that these maladaptive personality traits interfered with the Veteran's ability to adjust to service, leading him to decompensate when he became overwhelmed by the stressful demands of military life.  She also noted that treatment records for psychiatry only dated back to 1990, some twenty years after separation.  Therefore, she concluded that the Veteran's mental condition was less likely than not incurred in or caused by the treatment in service.  She opined it his mental condition was more likely due to his personality disorder.  

The Veteran also sought an opinion from a private psychologist, Dr. J.M.  Dr. J.M. opined that the Veteran's appropriate diagnosis was schizoaffective disorder and that it had its onset during the Veteran's active duty.  He cited the positive nexus opinions of Dr. E.J.P. and Dr. S.R. but found the Veteran's testimony highly persuasive as well.  He noted that the Veteran's description of his symptoms was consistent with the sudden outbreak of symptoms that often characterizes psychotic disorders such as schizoaffective disorder.  

The Veteran has also submitted several statements and provided sworn testimony at his December 2010 RO and July 2011 Travel Board hearings regarding the nature and timeline of his symptoms.  The Veteran is competent and credible to describe his symptoms as they are something he has personally experienced and he has consistently described them over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  Throughout the pendency of his claim, the Veteran has consistently described the onset of his symptoms, such as auditory hallucinations, as during service.  

The Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence." Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997).  In this case, the Board must evaluate the Veteran's statements, a VA examination, service treatment records, private medical records, and VA outpatient treatment records.  

Here, there is some evidence against finding a nexus between the Veteran's behavior in service and his current psychiatric disorder, such as the June 2012 VA examiner's opinion declining to link them, the lack of diagnosis in service, and the length of time between discharge and psychiatric treatment.  There is also some evidence in favor of a nexus, such as the opinions offered by two treatment providers and Dr. J.M.'s.  While Dr. E.J.P. and Dr. S.R. both treated the Veteran, there is no evidence that they reviewed the claims file when reaching their conclusions.  Dr. J.M. not only notes that he has read the claims file, but also gives a thorough review of the evidence.  Dr. J.M. explains why the VA examiner's opinion should be rejected, and supports his own conclusion with sufficient rationale.  Therefore, the Board finds that the evidence is at least in equipoise.  

The United States Court of Appeals for Veterans' Claims stated that "[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  In light of that fact, the Board grants service connection for a schizoaffective disorder. 


ORDER

Entitlement to service connection for a schizoaffective disorder is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


